Citation Nr: 1726673	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right inguinal hernia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970 and October 1990 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  In March 2017, the Veteran withdrew his hearing request on the issue of entitlement to an increased rating in excess of 10 percent for right inguinal hernia.  No other hearing request remains pending.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to an increased rating in excess of 10 percent for service-connected right inguinal hernia. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased rating in excess of 10 percent for service-connected right inguinal hernia have been met.  
38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.       § 20.204.  In May 2017, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he wished to withdraw his claims of entitlement to an increased rating for service-connected right inguinal hernia.  He is satisfied with his current level of compensation regarding that condition and is no longer seeking an increased evaluation.  Therefore, the Board finds that the May 2017 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to an increased rating in excess of 10 percent for service-connected right inguinal hernia.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issue of entitlement to an increased rating in excess of 10 percent for service-connected right inguinal hernia have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating in excess of 10 percent for service-connected right inguinal hernia is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


